Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 14, 2022

                                            No. 04-22-00340-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On June 9, 2022, the Texas Department of Family and Protective Services filed a petition
for writ of mandamus. We CONDITIONALLY GRANT the petition for writ of mandamus as to
each of the following:

    •   Paragraph 2.1 in the “Order Following Emergency Child Without Placement Hearing”
        signed June 7, 2022, providing “IT IS ORDERED that the child be placed on electronic
        monitoring through an ankle monitor from 11:00 o’clock a.m. on June 7, 2022, until August
        15, 2022, for GPS tracking through Recovery Monitoring Services.”

    •   Paragraph 2.2 in the “Order Following Emergency Child Without Placement Hearing”
        signed June 7, 2022, providing “IT IS ORDERED that the cost for the ankle monitor of
        $300/month is assessed against the Texas Department of Family and Protective Services.”

        We ORDER the Honorable Mary Lou Alvarez to, no later than fifteen days from the date
of this order, VACATE each of those portions of her June 7, 2022 order. The writ will issue only
in the event we are informed the Honorable Mary Lou Alvarez fails to comply with this order.

        This court’s June 10, 2022, partial stay of the underlying proceedings is LIFTED.

        It is so ORDERED on September 14, 2022.


                                                                      _____________________________
                                                                      Beth Watkins, Justice



1
  This proceeding arises out of Cause No. 2014-PA-02190, styled In the Interest of S.N.V., a Child, pending in the
166th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez presiding over the orders at
issue.
                                                                          04-22-00340-CV


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2022.

                                                     _____________________________
                                                     Michael A. Cruz, Clerk of Court




                                         -2-